Wagner, Judge,
delivered the opinion of the court.
The relator in'his petition for a mandamus, states that he was a copying clerk of the Twenty-eighth General Assembly, at a salary of five dollars a day; that all of said salary has been paid, but that he did night work as such clerk, and that the house passed a resolution giving him two'dollars and fifty cents per night therefor, and the respondent refuses to allow his demand and draw a warrant in his favor.
For the respondent, the attorney general has filed a demurrer, on the ground that the petition discloses no facts entitling the relator to the relief prayed for.
The very question raised here has just been decided in this court, in the case of the First National Bank vs. Holliday, Auditor, and in conformity with the opinion in that case, the demurrer will be sustained.
The other judges concur.